Citation Nr: 0108648	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to Title 38 United States Code, 
Section 1151, for the cause of the veteran's death as a 
result of hospitalization or medical treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from February 1953 to February 1955.

This matter arises from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.


FINDINGS OF FACT

1.  The veteran's death in September 1996 was caused by 
congestive heart failure due to arteriosclerotic heart 
disease.

2.  The veteran's service medical records are unavailable; he 
was not service-connected for any disability during his 
lifetime. 

3.  The medical evidence of records shows a diagnosis of 
general arteriosclerosis in 1988, more than 33 years after 
separation from service. 

4.  There is no competent medical evidence to show a nexus 
between military service and the veteran's cardiovascular 
disease. 

5.  The veteran was taking numerous prescribed medications 
for his cardiovascular disease.

6.  In August, 1996, the veteran was prescribed Lisinopril 
for hypertension; he began taking the prescribed medication 
three days prior to his death.

7.  There is no medical evidence to link the veteran's death 
from congestive heart failure to the medication prescribed by 
VA physicians, including Lisinopril.

8.  There is no medical evidence to show that the veteran's 
death from congestive heart failure was due to VA 
hospitalization or medical care or treatment.


CONCLUSIONS OF LAW

1.  The veteran's arteriosclerotic heart disease was neither 
incurred in nor aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 1991); Veterans Claims Assistance 
Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 
3.312 (2000).

2.  The requirements for service connection for the cause of 
the veteran's death as the result of hospitalization or 
medical treatment by the VA, under the provisions of Title 
38, United States Code, § 1151, have not been met.  38 
U.S.C.A. §§ 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the widow of a veteran who served during the 
Korean Conflict.  She contends that her husband's death was 
related to military service.  In the alternative, she asserts 
that his death was caused by Lisinopril, a medication 
prescribed for hypertension that he began taking shortly 
before his death.

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that in September 1997, March 1998, May 1998, and April 1999, 
the appellant was provided adequate notice as to the evidence 
needed to substantiate each of her claims, and she responded 
in kind.  Moreover, all identified records are associated 
with the file and there is no indication that there are any 
outstanding records pertinent to this appeal that are 
available.  

Thus, the Board finds that with respect to each of the 
appellant's claims, all relevant facts have been properly and 
sufficiently developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist her as mandated by current law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___, ___, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§  5102, 5103, 5103A).   


I.  Service Connection for Cause of Death
 
In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310; 38 C.F.R. § 3.312.   

Further, when a veteran who has served for ninety days or 
more during a period of war, manifests, to a degree of 10 
percent or more within one year of separation from service, a 
specified chronic disease, that disease is presumed to have 
been incurred during service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.309 (2000).  

The veteran's death certificate reflects that his immediate 
cause of death in September 1996, was congestive heart 
failure due to arteriosclerotic heart disease.  His death 
certificate was signed by a local coroner.  His widow 
reported that he died at home and was pronounced dead at a 
local hospital.  She failed to provide the hospital's full 
name or location, stating that there was no treatment 
administered.  She stated that all of the veteran's medical 
treatment was conducted by VA.  

During his lifetime, the veteran was not service-connected 
for any disability.  A notification of hospital admission 
from October 1971 noted a possible coronary ischemia, but a 
VA examination report of December 1988 showed no diagnosed 
ischemia or other heart disability.  The general medical 
examination report of December 1988 noted that the veteran 
had thickened peripheral arteries and a diagnosis of 
generalized arteriosclerosis was reported.  Subsequent VA 
medical records covering the period from September 1990 to 
August 1996 show that the veteran carried diagnoses of 
coronary artery disease, and was subject to a coronary artery 
bypass graft (CABG) in 1990 for anterior wall myocardial 
infarction.  

Although the RO made several attempts to locate the veteran's 
service medical records, they were reportedly destroyed in a 
fire at the National Personnel Records Center, and are 
unobtainable.  However, notwithstanding the lack of service 
medical records, there is nothing to otherwise indicate the 
presence of any heart problems during service.  While there 
is a record of a hospitalization in 1971 for a question of 
coronary ischemia, no diagnosis is reported, and there is no 
medical evidence to link that hospital admission to service, 
nearly 20 years earlier.  Moreover, the veteran's claim for 
service connection for frostbite in October 1988, made no 
reference to heart disease related to service, and his 
testimony at a hearing in September 1989 reflected no 
complaints of any problems during service with the exception 
of cold hands and feet, which he attributed to frostbite (the 
claim was denied by the Board in May 1990).  The earliest 
evidence of diagnosed arterioclerotic disease was during a VA 
examination in 1988, more than 33 years after separation from 
service.  Thus, the Board concludes that the evidence is 
against a finding that the veteran's death from congestive 
heart failure was caused by his military service.

II.  Compensation Under § 1151

The appellant reported that the veteran began taking 
Lisinopril, prescribed for his hypertension, at the end of 
August 1996, and three days later, in the afternoon, he had 
what appeared to be a seizure.  She called the emergency 
response team and he was taken to a local hospital.  She 
stated that he was pronounced dead upon arrival to the 
hospital.  She maintains that he had been fine up until that 
evening and had run errands and performed housework during 
the day.  She concludes, that, therefore, it must have been 
the medication that caused the veteran's death.  

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.

The Board notes that although 38 U.S.C.A. § 1151 was revised 
by Congress, effective October 1, 1997, the VA General 
Counsel has determined that all claims for benefits under 38 
U.S.C. §1151, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC Prec. Op. No. 40-97 
(1997).  Therefore, as this claim was filed in July 1997, 
prior to the amendments, it will be reviewed according to the 
statute in effect at that time.  

The veteran's VA medical records show, as discussed above, 
that his last appointment was at the cardiology clinic on 
August 23, 1996.  At that time, the veteran was diagnosed as 
having coronary artery disease, and was status/post CABG for 
anterior wall myocardial infarction (1990).  He also had 
history of atrial fibrillation/atrial flutter, hypertension, 
and gastroesophageal reflux disease.  His medications were 
reported to be Digoxin, Coumadin, Metoprolol, Isordil and 
Pravastatin, and he was started on Lisinopril.  The VA 
cardiologist's note prescribed Lisinopril, 50 milligrams, by 
mouth, every day.  The veteran was stable and reportedly 
doing well.  He was not to return for 6 months.  The 
veteran's death certificate, which was signed by the coroner, 
reflects the time of death as 8:43 p.m. on September 1, 1996, 
in the Emergency Room of the Jewish Hospital.  The veteran's 
immediate cause of death was congestive heart failure due to 
arteriosclerotic heart disease.  There was no reference or 
clinical finding related to the veteran's prescribed 
medications.

After a review of the file, the Board finds that there is no 
basis in fact to support the appellant's claim.  There is 
simply no medical evidence to indicate that any of the 
veteran's medications were improperly prescribed, or 
contributed in any way to enhance his death from congestive 
heart failure.  Indeed, the only evidence of record to 
support this theory is the appellant's own statements, which 
are not competent for the purpose of offering an opinion of 
medical diagnosis or etiology for the congestive heart 
failure as necessary in the instant case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
appellant's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death must be denied.

III.  Summary

Accordingly, after reviewing the file and considering all of 
the evidence of record, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death, 
either as related to service or as a result of 
hospitalization or medical treatment by the Department of 
Veterans Affairs.  As noted above, there is no medical 
evidence of any kind to link the veteran's death from 
congestive heart failure to his service or to his treatment 
by VA medical personnel, and the appellant's statements are 
not supported by any objective evidence of record.  It 
follows, therefore, that since the preponderance of the 
evidence is against each claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. §§ 1155, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151, 
for the cause of the veteran's death as a result of 
hospitalization or medical treatment by the Department of 
Veterans Affairs is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

